Title: To George Washington from Richard Henry Lee, 14 February 1785
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
New York feby 14th 1785

In reply to your favor of december the 14th I had the honor to write to you from Trenton, and I mentioned an enclosed letter from you for the Marquis Fayette, which coming to hand after the Marquis had sailed, I wished to know your pleasure, whether I should forward it to France or return it to you—I have not been honored with your commands upon that point. Soon after my arrival in this city, I sent you one of the few pamphlets addressed to the President of Congress by Doctor Price—it will give me pleasure to know that you have received it. The commissioners for treating with the western Indians

did yesterday present to Congress the Treaty that they have made with the Wyandots, Delawares &c. A copy of the Treaty I have now the honor to enclose you. The Shawanese, you observe, are not there—it seems that persons, disaffected to us, prevented them from meeting the Commissioners.
The Wyandots being stated as their superiors, may perhaps prevent any mischief from the Shawanese not being included in this Treaty—Another Treaty will be held with the more Southern Indians in the spring or first of the Summer—The policy, seems to be a good one, of enclosing as it were, the Indian nations within our acknowledged territory—It will probably tend to civilize them sooner, and by preventing intrigues with them, render them more certainly our friends.
The Court of Spain has appointed Mr Gardoque their Chargé des affairs to the United States, and we have reason soon to expect his arrival—We are to apprehend a very firm ostensible demand from him, of the exclusive navigation of the Mississippi. His secret orders touching an Ulterior agreement may be another thing.
Time and wise negotiation will unfold this very important matter, and I hope may secure to the U.S. and those Individual States concerned, the great advantages that will be derived from a free navigation of that river.
My respects, if you please, to your Lady, whose health I hope is perfectly reestablished. I have the honor to be, with the truest respect and esteem, Sir your most obedient and very humble servant

Richard Henry Lee


P.S. I was honored with your favor of the 8th of feby with its enclosures after the above letter was written—I will shortly reply to its contents, and your letter for the Marquis shall be forwarded to France. R.H. Lee

